Title: To James Madison from Christopher Gore, 6 October 1802
From: Gore, Christopher
To: Madison, James


Sir,
London Oct. 6. 1802.
I have the honour to acknowledge the receipt of your several Letters to Mr. King, under the following dates viz. 8 June. 20. 23. 23. & 26. of July, and 23. of August, the latter by Mr. Brent; all of which came to hand since his absence from this place: that of June 8. covering Commission and Instructions to this Gentleman to adjust whatever remains to be decided in relation to the boundaries between the United States and the British Government, was received, and forwarded to him before he left Harwich.
According to his desire, and with a view to expedite the business, I requested an interview of Lord Hawkesbury, for the purpose of making to him such communications on this subject, as might enable him to enter on the negotiation, with effect, on the return of Mr. King. After having opened the business, at our first meeting, he requested it might lay over until Mr. Hammond, the Under Secretary of State, should come from the Sea-side where he then was for his health, to afford him an opportunity of confering with this Gentleman, who was much acquainted with the business to which the Communication referred. On Mr. Hammond’s arrival I saw Lord Hawkesbury, and with the Map of the St. Croix, as reported by the Commissioners, under the 5th. Article of the Treaty of 1794. and Arrowsmith’s Map of the United States, endeavoured to trace out the Boundaries that were still requisite, to explain to him the views of the President, and to impress on his mind the reasonableness, and Justice thereof, in regard to the British Nation. He appeared disposed to accede to the propositions, so far as they relate to the boundary line through the Passamaquoddy, the mode suggested of adjusting that between the United States, and New Brunswick, and fixing the point intended in the Treaty of 1783. by the north-west Angle of Nova scotia, and establishing the boundary between such point, and the north-westermost head of Connecticut River. It is, however, to be understood, that the disposition manifested by his Lordship, was founded in the belief that on enquiry he should find the Islands in Passamaquoddy Bay to have been possessed by, and to belong to the respective Nations as the proposed line would place them, and that on further reflection no insurmountable objection should occur to the plan proposed for running the other Lines, and fixing the point referred to. On these Subjects he doubtless intends to consult with Colo. Barclay, the British Commissioner for ascertaining the St. Croix, who is now in some part of Great Britain, and who is expected in London, early in the Winter. On that part of the Boundary which is to connect the north west point of the Lake of the Woods with the Mississippi, he observed that it was evidently the intention of the Treaty of Peace, that both Nations should have access to, and enjoy the free use of that river and he doubtless meant that this access should be to each Nation, through their own Territories. He remarked that Commissioners, which I had proposed for ascertaining the relation of the Lake of the Woods and the Mississippi, if any doubt remained on this head, and running the Line between these two Waters, according to your proposition, might establish such a boundary, as would secure to each Nation this object. To the remark I made no reply, other than by observing that the line suggested was what naturally seemed to be demanded by just interpretation where such a mistake had happened as was herein Supposed; but this I did, however, chiefly with a view of not assenting to his proposal, and in a manner rather declining than courting the discussion. It will probably be persisted in, and I much doubt if this Government will be inclined to adjust any boundary in this Quarter, that has not the right desired for its basis.
I have considered it important to apprize you of the view entertained by the British Government in this respect, that the President may have an opportunity, if he should choose, to forward Mr. King any instructions relative to the boundary in question. The Papers marked A. herewith enclosed are copies of the Notes that passed from me to Lord Hawkesbury, and Minute⟨s⟩ of the proposals made him in conversation and traced out on the Maps before mentioned, and of his Note in reply. These with the above detail of what passed in conversation, will communicate to you all that has been or probably will be done on this subject, before Mr King’s return, which may be expected in November, and doubtless before Lord Hawkesbury will have an opportunity of consulting the persons alluded to, in his Note.
Your Letter of 20. July, with the inclosed copy of the Letter of the Secretary of the Treasury to the Comptroller, respecting the portages or carrying Places, and the exemption from Duty of small vessels trading between the Ports of the Northern, and North western Boundaries came to hand on the 10. September; and I lost no Time in stating their contents to Lord Hawkesbury in a Note, copy whereof is herewith inclosed, in order to rebut any argument in favor of the pretensions of the British Traders, from a supposed acquiescence on the part of the Government of the United States, and to insist on such a construction of the Terms, portages and carrying places, as might comport with the Safety of the Revenue of the United States, and the interest of their Citizens. I afterwards had a Conference with him on this subject in which he acceded to the construction contained in my Note; and as to the Tonnage duty he said it certainly merited, and should receive all due consideration. Nothing has occurred here relative to the rencounter between the American armed ship Asia, and the British Ship Walker, as mentioned in one of Your Letters of 23 July. In conformity to the directions contained in your Letter 26 July, the sum of £12..16..10 has been paid to Mr. Elias Vanderhorst. I have the honour to be, with great Consideration and respect, Sir, Your most ob. & hum. Servt.
C. Gore
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); partial Tr (DLC: Monroe Papers). RC docketed by Wagner. RC and enclosures transmitted to the Senate by Jefferson, 24 Oct. 1803, and printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:587–89. Partial Tr enclosed in JM to Monroe, 14 Feb. 1804 (DLC: Monroe Papers). For enclosures, see nn. 5 and 6.



   
   For Daniel Brent’s 23 Aug. letter to King, see King to JM, 10 June 1802, nn. 2 and 3.



   
   Aaron Arrowsmith (1750–1823) was a British cartographer whose maps of North America, including those published in 1795 and 1796, were considered to be accurate and well executed.



   
   Thomas Barclay (1753–1830) was born and educated in New York, fought as a Loyalist during the American Revolution, and moved to Nova Scotia at the end of the war. Among other government positions, he served as British consul in New York from 1799 to 1830.



   
   Partial Tr ends here.



   
   Gore enclosed copies of his letters to Hawkesbury, 24 Aug. 1802 (2 pp.), and 28 Sept. 1802 (2 pp.), enclosing minutes of their conversation (6 pp.); and Hawkesbury to Gore, 4 Oct. 1802, announcing his willingness to negotiate the points under consideration (2 pp.).



   
   Gore to Hawkesbury, 22 Sept. 1802 (4 pp.).


